NO. 12-13-00063-CR

                       IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN RE:                                         §

ORLANDO CASTILLO,                              §             ORIGINAL PROCEEDING

RELATOR                                        §

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Relator Orlando Castillo filed a petition for writ of mandamus complaining of the trial
court’s failure to “act upon his motion for bench warrant in order to post an appeal bond.”
       To be entitled to a writ of mandamus in a criminal case, the relator must show that (1) he
has no other adequate legal remedy to redress his alleged harm and that (2) what he seeks to
compel is a ministerial act, not involving a discretionary or judicial decision. State ex rel.
Young v. Sixth Jud. Dist. Ct. of App., 236 S.W.3d 207, 210 (Tex. Crim. App.2007) (orig.
proceeding). The relator also must provide the court with a record sufficient to establish its right
to mandamus relief. TEX. R. APP. P. 52.7(a).
       In an original proceeding, a relator is required to file an appendix as part of his petition
and also a record. See TEX. R. APP. P. 52.3(k); 52.7. The appendix must contain (1) a certified
or sworn copy of any order complained of, or any other document showing the matter
complained of, and (2) unless voluminous or impracticable, the text of any rule, regulation,
ordinance, statute, constitutional provision, or other law (excluding case law) on which the
argument is based. TEX. R. APP. P. 52.3(k)(1)(A), (C). The record must contain (1) a certified or
sworn copy of every document that is material to the relator's claim for relief and that was filed
in any underlying proceeding and (2) a properly authenticated transcript of any relevant
testimony from any underlying proceeding, including any exhibits offered in evidence, or a
statement that no testimony was adduced in connection with the matter complained of. TEX. R.
APP. P. 52.7.
         Here, Relator did not provide an appendix or a record. Consequently, we are unable to
evaluate his request for mandamus relief. Accordingly, Relator’s petition for writ of mandamus
is denied.
Opinion delivered April 24, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                           APRIL 24, 2012


                                        NO. 12-13-00063-CR


                                     ORLANDO CASTILLO,
                                             Relator
                                               v.
                                     HON. PAM FLETCHER,
                                           Respondent




                                     ORIGINAL PROCEEDING


                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by ORLANDO CASTILLO, who is the relator in Cause No.30453, pending on the docket of
the 3rd Judicial District Court of Anderson County, Texas. Said petition for writ of mandamus
having been filed herein on February 26, 2012, and the same having been duly considered,
because it is the opinion of this Court that a writ of mandamus should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby DENIED.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.